--------------------------------------------------------------------------------

Exhibit 10.1
 

PURCHASE AND SALE AGREEMENT


The Parties, as defined below, enter into this Purchase and Sale Agreement,
dated as of June 6, 2014 (“Signing Date”) and effective as of May 1, 2014
(“Effective Date”) upon the terms and conditions stated herein.


 
DEFINITIONS
 
“Agreement” means this Purchase and Sale Agreement.
 
“Seller” Zenith Petroleum Corporation, a Colorado corporation with offices at
7790 East Arapahoe Rd., Ste. 190, Centennial, CO 80112.
 
“Purchaser” means Torchlight Energy, Inc., a Nevada corporation, with offices at
5700 W. Plano Pkwy, Ste. 3600, Plano, TX 75093.
 
“Parties” means Seller and Purchaser.
 
 “Oklahoma Assets” means the oil and gas properties located in Oklahoma, which
are further described on Exhibit A.
 
In this Agreement, the singular includes the plural, and vice versa; likewise,
the disjunctive includes the conjunctive, and vice versa.
 


AGREEMENT

For and in consideration of the mutual promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties agree as follows:
 
A.
Acquisition of Oklahoma Assets.  At the Closing (as defined in Section E,
hereof) Purchaser will acquire from Seller certain Working Interest positions in
wells and net mineral acres free and clear of all liens and encumbrances, the
details of which assets to be acquired are further outlined as Exhibit A (the
“Oklahoma Assets”).

 
B.
Consideration—Purchase Price.  At the Closing, as consideration for the purchase
of the Oklahoma Assets, the Purchaser will cause to be issued to Seller
1,350,000 shares of common stock (the “Stock”) of Torchlight Energy Resources,
Inc, the parent of the Purchaser.

 
C.
Stock Consideration and Stock Valuation.  Torchlight Energy Resources, Inc. will
issue the 1,350,000 shares for the acquisition of the Oklahoma Assets.  Seller
acknowledges that the shares of Stock will not have been registered under the
Securities Act of 1933, as amended (the “Act”), or any state securities acts,
and accordingly, are restricted securities.

 

 
1

--------------------------------------------------------------------------------

 
 
D.
The Closing

 

 
1.
Closing.  The closing of the transactions contemplated by this Agreement shall
take place on or before June 6, 2014 (the “Closing Date”), at a place mutually
agreeable to the Parties, or at such other time as agreed upon among the Parties
(the “Closing”).

 

 
2.
Delivery of Documents at Closing.  At the Closing: (a) Seller shall deliver to
Purchaser all instruments of assignment and bills of sale necessary to transfer
to Purchaser good and marketable title to the Oklahoma Assets free and clear of
all liens, charges or encumbrances against delivery by Purchaser to Seller of
the Stock.

 
E.
Responsibility for Recordation. Purchaser’s counsel shall record all the
assignments in the appropriate real property records, and provide file-stamped
copies of those documents to the Parties as soon as practicable after the
Closing.

 
F.
Representations and Warranties.

 

 
1.
Seller’s Representations and Warranties.

 

 
i.
Seller warrants and represents to Purchaser that Seller is authorized to enter
into this Agreement, and that the person executing this Agreement on its behalf
has the authority to do so.

 

 
ii.
Seller warrants and represents to Purchaser that (a) it owns all of the Oklahoma
Assets free and clear of any liens, claims, equities, charges, options, rights
of first refusal, or encumbrances; (b)  it has not assigned any interest in the
Oklahoma Assets to any third party, nor is any such assignment pending; (c)  it
has the unrestricted right and power to transfer, convey and deliver full
ownership of the Oklahoma Assets without the consent or agreement of any other
person and without any designation, declaration or filing with any governmental
authority; and (d) upon the transfer of the Oklahoma Assets to Purchaser as
contemplated herein, Purchaser will receive good and valid title thereto, free
and clear of any liens, claims, equities, charges, options, rights of first
refusal, encumbrances or other restrictions.

 

 
iii.
Seller warrants and represents to Purchaser that it has not transferred, sold,
assigned conveyed, encumbered, pledged or hypothecated any rights, title or
interest in or to the Oklahoma Assets.

 
 
 
 

 
 
2

--------------------------------------------------------------------------------

 
 

 
iv.
Seller further warrants and represents to Purchaser that the lease included in
the Oklahoma Assets is valid, in effect, and has not lapsed or reverted to the
lessor(s).

 

 
v.
Seller warrants and represents that the execution, delivery, and performance of
this Agreement by Seller does not (a) conflict with, violate, or constitute a
breach of or a default under any other outstanding agreements or articles of
organization or regulations of Seller; (b) result in the creation or imposition
of any lien, claim, or encumbrance of any kind upon the Oklahoma Assets or (c)
require any authorization, consent, approval, exemption, or other action by or
filing with any third party or Governmental Authority (as defined below) under
any provision of:  (i) any applicable Legal Requirement (as defined below), or
(ii) any credit or loan agreement, promissory note, or any other agreement or
instrument to which Seller is a party or by which the Oklahoma Assets may be
bound or affected.  For purposes of this Agreement, "Governmental Authority"
means any foreign governmental authority, the United States of America, any
state of the United States, and any political subdivision of any of the
foregoing, and any agency, department, commission, board, bureau, court, or
similar entity, having jurisdiction over the parties hereto or their respective
assets or properties.  For purposes of this Agreement, "Legal Requirement" means
any law, statute, injunction, decree, order or judgment (or interpretation of
any of the foregoing) of, and the terms of any license or permit issued by, any
Governmental Authority.

 

 
vi.
Seller warrants and represents that no permit, consent, approval or
authorization of, or designation, declaration or filing with, any Governmental
Authority or any other person or entity is required on the part of Seller in
connection with the execution and delivery by Seller of this Agreement or the
consummation and performance of the transactions contemplated hereby.

 

 
vii.
Seller warrants and represents that there is no claim, suit, arbitration,
investigation, action, litigation or other proceeding, whether judicial,
administrative or otherwise, now pending or, to Seller’s knowledge, contemplated
or threatened against Seller before any court, arbitration, administrative or
regulatory body or any governmental agency which may result in any judgment,
order, award, decree, liability or other determination which will or could
reasonably be expected to have any material effect upon Seller or the transfer
by Seller to Purchaser of the Oklahoma Assets, under this Agreement, and there
is no basis known to Seller for any such action. No litigation is pending, or,
to Seller’s knowledge, threatened against Seller, or their assets or properties
which seeks to restrain or enjoin the execution and delivery of this Agreement
or any of the documents referred to herein or the consummation of any of the
transactions contemplated thereby or hereby. Seller is not subject to any
judicial injunction or mandate or any quasi-judicial or administrative order or
restriction directed to or against it or which would affect Seller or the
Oklahoma Assets.

 
 
 
 

 
3

--------------------------------------------------------------------------------

 
 

 
viii.
Seller warrants and represents that Seller does not (a) have any leases of
property to any third party relating to the Oklahoma Assets, whether as lessor
or lessee; (b) have any contractual or other obligations relating to the
Oklahoma Assets, whether written or oral; and (c) have given any power of
attorney to any person or organization for any purpose relating to the Oklahoma
Assets. Seller shall provide to Purchaser prior to the Closing Date each and
every contract, lease or other document relating to the Oklahoma Assets to which
it is subject or is a party or a beneficiary.
       
ix.
The Seller warrants and represents that it (i) understands that the issuance of
the Stock will not have been registered under the Securities Act of 1933, as
amended (the “Act”), or any state securities acts, and accordingly, are
restricted securities; (ii) is acquiring the Stock solely for the Seller’s own
beneficial account, for investment purposes, and not with view to, or for resale
in connection with, any distribution of the Stock; (iii) understands that any
future sales of any shares or interest of the Stock, under current law, will
require either (a) the registration of the Stock under the Act and applicable
state securities laws; (b) compliance with Rule 144 of the Act; or (c) the
availability of an exemption from the registration requirements of the Act and
applicable state securities laws. The Sellers hereby consent to the placement of
the legend, or a substantially similar legend, set forth below, on each
certificate representing shares of the Stock until they have been sold,
transferred, or otherwise disposed of, pursuant to the requirements herein. The
legend shall read substantially as follows:

 
“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT, ARE RESTRICTED AS TO TRANSFERABILITY, AND MAY NOT BE
SOLD, HYPOTHECATED, OR OTHERWISE TRANSFERRED WITHOUT COMPLIANCE WITH THE
REGISTRATION AND QUALIFICATION PROVISIONS OF APPLICABLE FEDERAL AND STATE
SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.”
 


 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 

 
x.
The Seller acknowledges that it has access to and has reviewed all current
information about Torchlight Energy Resources, Inc. filed with the Securities
and Exchange Commission (the “SEC”) (which filings can be accessed by going to
www.sec.gov/edgar/searchedgar/companysearch.html, typing “Torchlight Energy
Resources” in the “Company name” field, and clicking the “Search” button),
including (A) the Form 10-Ks for the years ended December 31, 2012 and December
31, 2013; (B) the Form 10-Q’s for the quarter ended March 31, 2014; and (C) the
Form 8-K’s filed on January 8, 2014, January 17, 2014, January 29, 2014,
February 3, 2014 and April 17, 2014 (collectively, the “Filed Documents”).
       
xi.
Seller warrants and represents that it is an Accredited Investor as that term is
defined in Rule 501(a) of Regulation D of the Act, and has access to and has
reviewed all current information about the Purchaser filed with the Securities
and Exchange Commission (the “SEC”).

 

 
2.
Purchaser’s Representations and Warranties.

 
Purchaser warrants and represents to Seller that Purchaser is authorized to
enter into this Agreement, and that the person executing this Agreement on its
behalf has the authority to do so.
 
G.
Indemnification.

 

 
(i) 
Seller hereby agrees to and shall indemnify, defend (with legal counsel
reasonably acceptable to Purchaser), and hold Purchaser, its officers,
directors, employees, affiliates, parent, agents, legal counsel, successors and
assigns (collectively, the "Purchaser Group") harmless at all times after the
date of this Agreement, from and against any and all actions, suits, claims,
demands, debts, liabilities, obligations, losses, damages, costs, expenses,
penalties or injury  (including reasonable attorneys’ fees and costs of any suit
related thereto) suffered or incurred by any of the Purchaser Group arising
from: (a) any misrepresentation by, or breach of any covenant or warranty of
Seller contained in this Agreement, or any exhibit, certificate, or other
instrument furnished or to be furnished by Seller hereunder; (b) any
nonfulfillment of any agreement on the part of Seller under this Agreement; (c)
any liability or obligation due to any third party by Seller relating to the
Oklahoma Assets prior to the Closing Date; or (d)any suit, action, proceeding,
claim or investigation against Purchaser Group which arises from or which is
based upon or pertaining to Seller’s conduct or the operation or liabilities of
the Oklahoma Assets prior to the Closing Date.

 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 

 
(ii)
Purchaser hereby agrees to and shall indemnify, defend (with legal counsel
reasonably acceptable to Seller), and hold Seller, its officers, directors,
employees, affiliates, parent, agents, legal counsel, successors and assigns
(collectively, the "Seller Group") harmless at all times after the date of this
Agreement, from and against any and all actions, suits, claims, demands, debts,
liabilities, obligations, losses, damages, costs, expenses, penalties or
injury  (including reasonable attorneys’ fees and costs of any suit related
thereto) suffered or incurred by any of the Seller Group arising from: (a) any
misrepresentation by, or breach of any covenant or warranty of Purchaser
contained in this Agreement, or any exhibit, certificate, or other instrument
furnished or to be furnished by Purchaser hereunder; (b) any nonfulfillment of
any agreement on the part of Purchaser under this Agreement; (c) any liability
or obligation due to any third party by Purchaser relating to the Oklahoma
Assets subsequent to the Closing Date; or (d) any suit, action, proceeding,
claim or investigation against Seller Group which arises from or which is based
upon or pertaining to Purchaser’s conduct or the operation or liabilities of the
Oklahoma Assets subsequent to the Closing Date.

 
H.
Notices.  Any notices or other communications required or permitted hereunder
shall be sufficiently given if in writing and delivered in person or sent by
registered or certified mail (return receipt requested) or nationally recognized
overnight delivery service, postage pre-paid, addressed as follows, or to such
other address has such party may notify to the other parties in writing:

 
 
 
 
 
 
 
 
 
 

 
 
6

--------------------------------------------------------------------------------

 

 
 
Seller:

 
Zenith Petroleum Corporation
7790 East Arapahoe Rd., Ste. 190
Centennial, CO 80212
Attn: Jack Johnston
303-779-1900


Purchaser:


Torchlight Energy, Inc.
5700 W. Plano Pkwy, Ste. 3600
Plano, TX 75093
Attn: John Brda
214-432-8002
 
I.
Controlling Law. The Parties agree that this Agreement shall be governed,
construed, and applied in accordance with the laws of the State of Texas
applicable to contracts between Texas residents that are to be wholly performed
in Texas, without regard to choice of law or conflicts of law principles of
Texas or any other jurisdiction.

 
J.
Forum Selection Clause.  The Parties agree that all disputes arising under this
Agreement shall be brought solely in the Judicial District Courts of Collin
County, Texas.

 
K.
Entire Agreement. This Agreement constitutes the entire, final agreement of the
Parties on all matters that are the subject of this Agreement, and this
Agreement fully supersedes and replaces any and all prior agreements or
understandings, written or oral, between the Parties relating to the Lease.

 
L.
Multiple Counterparts.  This Agreement may be executed in counterparts by the
undersigned and all such counterparts so executed shall together be deemed to
constitute one final agreement, as if one document had been signed by all
parties hereto; and each such counterpart shall be deemed to be an original,
binding the party subscribed thereto, and multiple signature pages (including
faxes or other electronic delivery of signature pages) affixed to a single copy
of this Agreement shall be deemed to be a fully executed original Agreement.  It
shall be sufficient in making proof of this Agreement to produce or account for
a facsimile or pdf copy of an executed counterpart of this Agreement.

 
M.
Fees & Costs.  It is further agreed and understood that except as set forth in
this Agreement, each Party has no claim against the other for any costs or fees
it may have incurred, and that each Party shall pay their own taxable costs, and
legal fees.

 
 

 
 
7

--------------------------------------------------------------------------------

 

N.
Joint Drafting.  The Parties agree that this Agreement was drafted jointly and
that this Agreement shall not be construed against the other because of their
involvement in drafting this Agreement.

 
O.
Non-Waiver.  No exercise or failure to exercise or delay by any party in
exercising any right or remedy under this Agreement shall constitute a waiver by
such party of such right or remedy in any other instance or any other right or
remedy.

 
P.
Amendment & Modification.  Any amendment or modification to this Agreement must
be in writing and executed by the Parties.

 
Q.
No Assignments.  No obligation or right arising under this Agreement may be
assigned or delegated by any Party without the express written consent of the
other Parties.  Provided, however, that Purchaser may assign its obligations
under this Agreement without Seller’s consent, if that assignment it to further
the purposes of this Agreement.

 
R.
Future Documents.  The Parties shall perform any and all acts and execute and
deliver any and all documents that may be or become necessary and proper to give
effect to and carry out the terms hereof.

 
S.
No Third-Party Beneficiary.  Any agreement to perform any obligations herein
contained, express or implied, shall be only for the benefit of the Parties and
their respective heirs, successors, assigns and legal representatives, and such
agreements and obligations shall not inure to the benefit of any indebtedness or
any other party, whatsoever, it being the intention of the Parties that no one
shall be deemed to be a third-party beneficiary of this Agreement.

 
T.
Binding Effect.  The Parties may plead this Agreement as a full and complete
defense to, and may use this Agreement as the basis for, an injunction against
any action, suit or other proceeding which may be instituted, prosecuted or
attempted by the other Party, or by the other Party’s respective
representatives, agents, executors, decedents, trustees, beneficiaries,
successors, heirs, attorneys and assigns, in contravention or breach of this
Agreement.

 
U.
Severability.  Each part of this Agreement is intended to be several.  If any
term, covenant, condition or provision violates any applicable law or is
declared illegal, invalid or unenforceable, in whole or in part, by a court of
last resort, such provision shall be enforced to the greatest extent permitted
by law, and such a declaration shall not affect the legality, validity or
enforceability of the remaining parts of this Agreement, all of which shall
remain in full force and effect.

 
V.
Review by Counsel.  The Parties have had sufficient opportunity to read this
Agreement and to consult with legal counsel of their choosing regarding the
meaning and effect of this Agreement and its rights and liabilities under it.
Accordingly, each Party and signatory to this Agreement has entered into it
freely, voluntarily and without duress.

 
 
 
 

 
 
8

--------------------------------------------------------------------------------

 

  AGREED AND EXECUTED as of the Signing Date and Effective Date:
 
 
 

SELLER:   PURCHASER:               ZENITH PETROLEUM CORPORATION   TORCHLIGHT
ENERGY, INC.                           By:
/s/ Jack Johnston
  By:
/s/ John Brda
   
Jack Johnston
   
John Brda
   
 
   
President
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
Schedule A to Zenith Agreement


Assets being acquired in Oklahoma Projects operated by Husky Ventures:


$1,650,000 cash


All interests in the CW Well
All interests in the Stevens Well
All interests in the Coronado Well
All interests in the Jet Well
All interests in the Jones Well
All interests in the Liebhart Well
All interests in the Gamebird Well
All interests in the Sieber Well
All interests in the Vaverka Well
All interests in the Kodiak Well
All interests in the AnnaLee Well
All interests in the Hobbs Ranch Well
All interests in the Sasquatch Well
All interests in the Yeti Well
All interests in the Jam Well
All interests in the Odin Well
All interests in the Loki Well


All Rights to the lease acreage in Chisholm Trail AMI 2.7%
All Rights to the lease acreage in the Rosedale AMI 5%
All Rights to the lease acreage in the Viking AMI 5%




Initial  _____________


Initial _____________
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------